Name: Commission Regulation (EC) No 2656/1999 of 16 December 1999 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  animal product
 Date Published: nan

 Avis juridique important|31999R2656Commission Regulation (EC) No 2656/1999 of 16 December 1999 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 325 , 17/12/1999 P. 0014 - 0014COMMISSION REGULATION (EC) No 2656/1999of 16 December 1999amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1254/1999(2), and in particular Article 29(2) thereof,Whereas:(1) Commission Regulation (EC) No 2789/98(3), as last amended by Regulation (EC) No 1389/1999(4), grants a temporary derogation from Commission Regulation (EC) No 1445/95(5), as last amended by Regulation (EC) No 2648/98(6), on rules of application for import and export licences in the beef and veal sector;(2) The reasons for extending the validity of the export licences with advance fixing of the refund and for extending the derogation granted in Article 10(5) to products falling within CN code 0202 and to certain products falling within CN code 1602 50 are still valid. It is therefore necessary to extend the validity of Regulation (EC) No 2789/98;(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1In the second paragraph of Article 2 of Regulation (EC) No 2789/98, "31 December 1999" is replaced by "30 June 2000".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28.6.1968, p. 24.(2) OJ L 160, 26.6.1999, p. 21.(3) OJ L 347, 23.12.1998, p. 33.(4) OJ L 163, 29.6.1999, p. 16.(5) OJ L 143, 27.6.1995, p. 35.(6) OJ L 335, 10.12.1998, p. 39.